Title: To Alexander Hamilton from John F. Hamtramck, 8 May 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh May the 8th. 1800
          
          I have the honor to enclose you the last Monthly Return and a Copy of my last letter to General Wilkinson
          I have the honor to be Sir with very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Gen. Hamilton
        